Citation Nr: 1510138	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-31 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in February 2014.  A transcript of the hearing has been associated with the claims file.  

Following the last adjudication of the case by the AOJ, the Veteran submitted additional pertinent evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, it is subject to initial consideration in this appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issue of entitlement to a TDIU was raised during the February 2014 Board hearing as a component of the initial rating claim on appeal.  See Board Hr'g Tr. 14.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's PTSD involves symptoms such as diminished interest, detachment, narrowed affect, difficulty sleeping, poor concentration, but the evidence establishes that any higher-level degree of impairment is directly a result of nonservice-connected Major Depressive and Obsessive Compulsive Disorders.  


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.129 including Diagnostic Code 9411(2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in May 2011 concerning his underlying claim of entitlement to service connection, which was granted.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the downstream issue involving entitlement to a higher initial evaluation.  A case-specific notice is not otherwise required, and any other notice defect is deemed not prejudicial.  See 38 U.S.C.A. § 5103; see also VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d). VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Here, VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, those VA and private treatment records indicated as relevant are of record.  At his February 2014 Board hearing, the Veteran indicated that he had last gone to VA for treatment in approximately March or April the year prior.  Hr'g Tr. 12.  At present, his VA treatment records are only up-to-date through February 2012.  The Board finds that a remand is not necessary to get the more recent records because a private evaluation was conducted in December 2013, and it makes clear that the Veteran's VA treatment did not "accurately assess[]" his co-existing psychiatric conditions.  Because this doctor's evaluation indicates that the VA treatment records, if obtained, would provide no further helpful information, the Board finds that remanding to obtain them would only be "an idle and useless formality."  See NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).  

A VA examination was conducted in January 2012.  The Veteran's representative asserted at the Board hearing that a new examination would be warranted if the private evaluation from December 2013 "is not sufficient enough to provide an increased evaluation."  Board Hr'g Tr. 14.  Notwithstanding this assertion, the Board must find in the circumstances of the case that remand is not warranted for a new VA examination as the private evaluation from December 2013 clearly and thoroughly describes the extent of the Veteran's ongoing psychiatric conditions.  Moreover, the Veteran's representative was not asserting that there was a material worsening of his PTSD or that the December 2013 private evaluation otherwise insufficiently describes the Veteran's psychiatric disability picture.  Accordingly, remand for a new VA examination is not necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014). 

Finally, the Veteran testified before the Board in February 2014, and the hearing focused on the issues involved, including a focus on what his symptoms are and how they produce the impairment that he's describing.  The undersigned and the Veteran's representative also explored the question of whether additional evidence favorable to the appeal remained outstanding.  See, e.g., Board Hr'g Tr. 9-13 .  The Board concludes all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010), have been met.

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider the merits of the appeal at this time. 

II.  Analysis

The Veteran contends that an initial rating higher than 50 percent is warranted for symptoms of his PTSD.

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings") if the facts warrant it.  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

B. Rating Schedule

Evaluations of mental health disorders, including the Veteran's service-connected PTSD, are made under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

Although different diagnostic codes are used for different disorders, almost all psychiatric disorders are rated based on the same criteria.  Therefore, two defined psychiatric diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14, regarding pyramiding, if they have overlapping symptomatology.  However, different psychiatric diagnoses could have different symptoms, which may make it improper in some circumstances to treat the separately diagnosed conditions as producing only the same disability.  Amberman v. Shinseki, 570 F.3d 1377, 1380-81 (Fed. Cir. 2009) (addressing the Veteran's principal argument that her separately diagnosed bipolar affective disorder and PTSD did not constitute the "same disability" as contemplated by 38 C.F.R. § 4.14, and therefore should have been rated separately).

The rating schedule is as follows:



General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication
10
A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication
0

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also, the Court has made clear that when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Amberman, 570 F.3d at 1380; see also 38 C.F.R. § 4.126(a); compare Massey v. Brown, 7 Vet. App. 204 (1994) ("The Board's consideration of factors which are wholly outside the rating criteria provided by the regulations is error as a matter of law.").  

For instance, the scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Bowling v. Principi, 15 Vet. App. 1, 14 (2001); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  See DSM-IV Quick Reference at 46-47.  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF scores must be considered in light of the actual symptoms of a disability, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

C. Application of the Rating Schedule

In this case, the Board cannot assign a rating higher than 50 percent.  Although the record contains some evidence suggesting higher-level symptoms, the evidence also shows that those higher-level symptoms are due to nonservice-connected disabilities.  

Specifically, VA treatment records throughout 2011, plus a VA examination conducted in January 2012, indicate ongoing suicide ideation with some degree of deficiency in family relations, work, and mood.  This symptomatology could reflect a higher-level of impairment as set forth in the rating schedule, than presently assigned.  

Likewise, GAF scores assigned, particularly during the January 2012 VA examination, were as low as 47, which would indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).   This could also be indicative of a higher-level degree of impairment, than presently assigned.  

The Veteran himself has also directly provided testimonial statements suggesting a higher-level of impairment.  First, he wrote in a July 2012 statement that he had been "trying to live with constant depression and panic."  He had "trouble most days just going outside my house," and his "panic increase[d]" whenever he must leave his house.  He had "uncontrollable repetitive thoughts and flashback," and he found "[i]t impossible to focus on anything most of the time."  His bathing was "sporadic - roughly once a week," and he had "lost all but six of my teeth due to poor dental hygiene."  He indicated that he had "not had a job since 1987 due to panic about leaving my house, driving, and having to deal with people."  He lived in "total isolation" and would "go into a cursing rage and want to smash things" "out of nowhere."  Socially, he had no relationships "of any kind for many years" as he preferred to avoid people at all times. This included having no contact with his brothers and "[l]ittle contact" with his sister.  He also had no motivation or interest in anything and spent most days "wasted on surfing the net and TV while listening to the radio to keep out intrusive thoughts for a little while."  

More recently, he testified during his Board hearing to having similar symptoms, including contemplating suicide on a daily basis.  See Board Hr'g Tr. 6.  He also described being unable to handle stressful work-like situations because he had nearly constant panic and intermittent panic such that he could "hardy leave the house just to go [] shopping."  Board Hr'g Tr. 7-9.  

Even if this symptomatology would warrant assignment of a higher rating, the record before the Board includes a comprehensive diagnostic report completed by a private psychologist in December 2013, which is accompanied by a completed VA Review PTSD Disability Benefits Questionnaire (DBQ).  The diagnostic report and DBQ are both quite extensive and detailed.  Throughout both reports, this private psychologist explains and reiterates that the Veteran has three distinct psychiatric conditions, which consist of PTSD, Major Depression, and Obsessive Compulsive disorder.  Most relevant to the outcome of this appeal, the psychologist explained that "[w]hile there are several symptoms in common between the two diagnoses [PTSD and Major Depression], perhaps confusing the issues, it is apparent that the Major Depressive involvement exists and is separate from the PTSD."  

In the DBQ portion, the psychologist remarked that "The PTSD involvement is clear both in this evaluation and in VA  treatment records.  The Major Depression is severe, chronic and exists with or without changes in PTSD symptoms and would exist without PTSD[.]  The obsessive compulsive involvement is chronic, continuous and, likewise, essentially independent of PTSD involvement." 

Also in the DBQ report (page 2), the examiner detailed that "while several symptoms are similar in PTSD [and] Major Depression-diminished interest, detachment, narrowed affect, difficulty sleeping, poor concentration -[t]he Major Depression shows additionally severe depression, self-blame, cognitive function, deteriorating from at least a 'superior range' down to a bright-normal, severe immediate [and] recent memory problems far more constant [and] severe than common to PTSD."  This psychologist continued by stating that "Major depression and obsessive compulsive involvement contribute about 80% of maladaptive difficulties."  

The DBQ identifies ongoing PTSD-specific symptoms to include persistent re-experiencing of the traumatic event; persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness; persistent symptoms of increased arousal, including irritability or outbursts of anger; and clinically significant distress or impairment in social, occupation, and other important areas of functioning.  

In short, this private psychologist clearly identifies three distinct psychiatric conditions, two of which cause "80%" of his disability picture but which are not service-connected disabilities.  This not a situation where "[m]ultiple diagnoses may represent subjective differences of opinion as to the nature of one condition, not necessarily multiple separate conditions."  Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009)

The law is clear in this area.  It specifically prevents the Board from taking into consideration the symptoms of those separate psychiatric conditions.  See Mittleider, 11 Vet. App. at 182.  Therefore, the Board cannot assign a higher rating on the basis of the symptomatology associated with the Veteran's Major Depression and Obsessive Compulsive disorders.    

With specific regard to PTSD, this psychologist did not identify any higher-level symptoms specifically attributed to that service-connected disability.  To the contrary, the psychologist identified PTSD symptoms as causing clinically significant distress or impairment in social, occupation, and other important areas of functioning, but the specific PTSD symptoms included diminished interest, detachment, narrowed affect, difficulty sleeping, poor concentration, and other diagnostic criteria.  Although the psychologist marked a box indicating that the Veteran had irritability or outbursts of anger, the Veteran himself testified that he had prior episodes of violence, but these were "when I was younger."  Board Hr'g Tr. 6, 15.  Accordingly, the Board can find no basis to support assignment of a schedular disability rating higher than 50 percent.  See 38 C.F.R. § 4.129.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

In reaching this outcome, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  However, the appeal must be denied.  

In reaching this decision, the Board finds that the rating criteria contemplate the Veteran's service connected psychiatric disorder.  The Schedule of Ratings for Mental Disorders provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's PTSD, referral for consideration of an extraschedular rating for this disability is not warranted.    


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for PTSD is denied.  


REMAND

At his February 2014 Board hearing, the Veteran expressly raised the issue of entitlement to a TDIU.  However, this issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1. Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU. The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  After completing the requested development in paragraph 1 above, undertake all development and adjudicative action needed to resolve the issue of entitlement to a TDIU, as deemed indicated.  

3.  Next, readjudicate the remanded matter with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement. 

If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran and his representative should be afforded the appropriate time period to respond. Thereafter, if indicated, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


